           Case 1:15-cr-00341-LTS Document 144 Filed 07/16/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :          15-CR-341 (LTS)
                                                                       :
MICHAEL HEYWARD,                                                       :             ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court will request that Mr. Heyward’s violation of supervised release

(“VOSR”) proceeding take place via videoconference on the morning of August 7, 2020, at

11:00 a.m. No conference date, time or modality can be confirmed before the end of the

preceding week, so counsel are requested to keep their calendars open between the hours of 9

a.m. and 2 p.m. on August 7, 2020, until further notice.

                 The Court will also request that defense counsel be given an opportunity to speak

with the Defendant by telephone for fifteen minutes before the sentencing proceeding begins;

defense counsel should make sure to answer the telephone number that was previously provided

to Chambers at that time.

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference.

        If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of

March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24



HEYWARD - VSR PROCEEDINGV2                                VERSION JULY 15, 2020                      1
         Case 1:15-cr-00341-LTS Document 144 Filed 07/16/20 Page 2 of 4




hours prior to the VOSR proceeding. In the event the Defendant consents, but counsel is

unable to obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

       To the extent that there are any documents relevant to the VOSR proceeding, counsel

should submit them to the Court (by email or on ECF, as appropriate) at least 24 hours prior to

the proceeding. To the extent any documents require the Defendant’s signature, defense

counsel should endeavor to get them signed in advance of the proceeding as set forth above; if

defense counsel is unable to do so, the Court will conduct an inquiry during the VOSR

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature.

       SO ORDERED.

Dated: New York, New York
       July 16, 2020

                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




HEYWARD - VSR PROCEEDINGV2                        VERSION JULY 16, 2020                           2
            Case 1:15-cr-00341-LTS Document 144 Filed 07/16/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE
                             -v-                                               PRESENT AT A CRIMINAL
                                                                               PROCEEDING
MICHAEL HEYWARD,
                                       Defendant.                                15-CR-341 (LTS)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Entry of Admissions of Specification(s) of Violation

         I am aware that I have been charged with violations of conditions of my supervised
         release. I have read the Probation Department’s Violation Report, dated July 8, 2020,
         containing the supervised release violation charges against me and have consulted with
         my attorney about those charges. I have decided that I wish to admit to certain charged
         violations. I understand I have a right to appear before a judge in a courtroom in the
         Southern District of New York to enter my admission(s) and to have my attorney beside
         me as I do. I am also aware that the public health emergency created by the COVID-19
         pandemic has interfered with travel and restricted access to the federal courthouse. I
         have discussed these issues with my attorney. By signing this document, I wish to advise
         the court that I willingly give up my right to appear in person before the judge to enter
         my admission(s). By signing this document, I also wish to advise the court that I willingly
         give up any right I might have to have my attorney next to me as I enter my admission(s)
         so long as the following conditions are met. I want my attorney to be able to participate
         in the proceeding and to be able to speak on my behalf during the proceeding. I also want
         the ability to speak privately with my attorney at any time during the proceeding if I wish
         to do so.



Date:              _________________________                              ____________________________
                   Print Name                                             Signature of Defendant



____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom
         to the judge who will sentence me. I am also aware that the public health emergency


HEYWARD - VSR PROCEEDINGV2                                     VERSION JULY 16, 2020                     3
         Case 1:15-cr-00341-LTS Document 144 Filed 07/16/20 Page 4 of 4




        created by the COVID-19 pandemic has interfered with travel and restricted access to the
        federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:          _________________________                    ____________________________
               Print Name                                   Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                   _____________________________
               Print Name                                   Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:



HEYWARD - VSR PROCEEDINGV2                       VERSION JULY 16, 2020                          4
